UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6452


MILFORD WASHINGTON,

                Plaintiff – Appellant,

          v.

ED MILNER, detective of the Alexandria Police Department, in
his official and individual capacity, City of Alexandria; J.
SMITH, Detective of the Stafford County Sheriff's Office, in
his official and individual capacity; LT. KIMMITZ, of the
Stafford County Sheriff's Office, in his individual and
official capacity; S.D.M., 307, Property Clerk of the
Alexandria Police Department, in his or her individual and
official capacity, City of Alexandria; EDWARD SEMONIAN,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:11-cv-00140-RBS-TEM)


Submitted:   July 21, 2011                   Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Milford Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Milford     Washington    appeals   the       district   court's

judgment dismissing his 42 U.S.C. § 1983 (2006) complaint under

28 U.S.C. § 1915A(b) (2006).         We have reviewed the record and

find no reversible error.        Accordingly, we affirm the district

court’s judgment.      See Washington v. Milner, No. 2:11-cv-00140-

RBS-TEM (E.D. Va. filed March 15, 2011; entered March 16, 2011).

We   dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                    AFFIRMED




                                    2